Petition for rehearing refused
PER Curiam.
9 This petition is based upon the sole ground that this Court being equally divided, a rehearing should be granted in order that the Circuit Judges may be called to the assistance of this Court, so that the questions involved may be authoritatively determined. This ground having been considered in the case of the City of Florence v. E. A. Brown, and there held to be untenable, it is sufficient to refer to the opinion in that case, filed to-day, for the reasons for our conclusion.
It is, therefore, ordered, that this petition be dismissed, and that the stay of the remittitur heretofore granted be revoked.